United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, TACONY STATION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2132
Issued: July 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 19, 2013 appellant, through his attorney, filed a timely appeal from a
July 11, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than one percent permanent impairment of his
left leg, for which he received a schedule award.
On appeal appellant, through counsel, requested that the Board modify the schedule
award decision to reflect the impairment rating set forth by his attending physician. In the
alternative, counsel contends that there is a conflict in medical opinion.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 6, 2009 appellant, then a 55-year-old letter carrier, sustained an injury
when he exited from a truck and stepped on unlevel ground covered with leaves and broke his
ankle. In a November 6, 2009 report, Dr. Paul H. Steinfield, a Board-certified orthopedic
surgeon, stated that an x-ray of appellant’s ankle obtained on that date showed a fracture of the
distal portion of the fibula, involving a segment 1.5 x 1.5 centimeters. He diagnosed distal
fibular fracture and placed appellant in a cast for three weeks. OWCP accepted appellant’s claim
for distal fibular fracture and paid compensation benefits.
On October 17, 2012 appellant filed a claim for a schedule award. In a May 3, 2011
report, Dr. David Weiss, an osteopath, applied the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides).
He determined that appellant had a combined eight percent impairment of his left leg based on an
ankle distal fibular fracture (malleolar) which represented six percent impairment and a class 1
sensory deficit of the left tibial nerve of two percent.
By decision dated December 6, 2012, OWCP denied appellant’s claim for a schedule
award, finding that the report of Dr. Weiss was stale and did not reference a current medical
examination.
On December 17, 2012 appellant, through counsel, requested reconsideration. He
submitted a December 12, 2012 addendum to a November 1, 2012 report by Dr. John Pron, a
treating podiatrist, who agreed with Dr. Weiss that based on the sixth edition of the A.M.A.,
Guides appellant had eight percent impairment of the left leg.
By decision dated January 2, 2013, OWCP denied appellant’s request for reconsideration,
as it found that Dr. Pron’s report was repetitious of evidence submitted by Dr. Weiss.
On April 12, 2013 appellant, through counsel, requested reconsideration. In a March 14,
2013 report, Dr. Weiss diagnosed a postdistal fibular fracture of the left ankle; chronic posttraumatic left ankle strain and sprain with involvement of the anterior talofibular ligament; posttraumatic arthrofibrosis of the left ankle joint; post-traumatic intra-articular synovitis of the left
ankle with anteromedial and lateral impingement lesions; post-traumatic osteoarthritis of the left
ankle joint; status post arthroscopic surgery with debridement of extensive arthrofibrosis and
hypertrophic synovitis of the left ankle, 11/5/10; post-traumatic tarsal tunnel syndrome involving
the medial plantar nerve of the left foot; and mechanical instability to the left ankle. Dr. Weiss
reviewed x-ray and magnetic resonance imaging (MRI) scans of the left ankle of
January 31, 2013. On physical examination appellant had a noticeable left lower extremity limp,
and that calcaneal and equinus gait were carried through with a modicum of difficulty. There
was a mild effusion over the lateral malleolus, and that the lateral impingement sign was positive
producing pain. Dr. Weiss also noted a tenderness over the tibotalar joint, a tenderness over the
anterior talofibular ligament and tenderness over the common peroneal tendon. He noted that the
range of motion of left ankle was restricted on dorsiflexion and that circumduction produced
crepitus. Dr. Weiss also noted Tinel’s tap was positive over the tarsal tunnel. He further noted
that subjectively, appellant complained of left ankle pain and stiffness which was daily and

2

constant, swelling of the left ankle, episodes of instability involving the left ankle, numbness in
his left foot and that changes in the weather increased his pain.
Dr. Weiss used the sixth edition of the A.M.A., Guides to note that pursuant to Table
16-2, page 503, appellant had a class 1 left ankle distal fibular fracture (malleolar) with mild
motion deficit which equaled a 10 percent impairment. He applied the grade modifiers for
functional history of two, for physical examination of two, and found that the grade modifiers for
clinical studies were not applicable. Applying the adjustment formulae, he determined that
appellant had a net adjustment of two which resulted in a 13 percent impairment of the left leg.
Dr. Weiss also found that appellant had a class 1 moderate sensory deficit of the left medial
plantar nerve which was a two percent impairment pursuant to Table 16-12, page 536 of the
A.M.A., Guides. Applying the adjustment formula, he noted that appellant had a functional
history adjustment of two and a clinical studies adjustment of two which yielded a net
adjustment of two, and a left lower extremity impairment after net adjustment of three percent.
The total combined left lower extremity impairment was 16 percent.
On May 1, 2013 OWCP referred the record to Dr. Morley Slutsky, an OWCP medical
adviser, for an opinion on appellant’s impairment. It noted that appellant’s claim was accepted
for left distal fibula fracture, as reflected in the December 22, 2009 statement of accepted facts.
In a May 2, 2013 report, Dr. Slutsky stated that Dr. Weiss rated appellant for left distal
fibular fracture without documenting the objective tests which demonstrated this condition. He
concluded that the rating by Dr. Weiss was not justified as the diagnosis was incorrect.
Dr. Slutsky stated that, even if the diagnosis was correct, the fracture had gone on to heal and
resolved with no residual. Therefore, it would not be the most impairing diagnosis in the left
ankle region at maximum medical improvement. Dr. Slutsky stated that if there was an x-ray
which demonstrated a distal fibular fracture it should be forwarded for review. He also noted
that the left medial plantar conditions had not been accepted and prior examination of appellant
did not support the diagnosis or impairment rating by Dr. Weiss. Dr. Slutsky rated appellant’s
impairment using the diagnosis of symptomatic soft tissue based on an MRI scan documenting
small ankle joint effusion. Based on Table 16-2 at pages 501 to 508, Dr. Slutsky rated a class 1
impairment. Applying the grade modifiers, he found a net adjustment of zero which represented
one percent impairment.
By decision dated July 11, 2013, OWCP issued a schedule award for a one percent left
lower extremity impairment. It determined that the weight of the medical evidence rested with
Dr. Slutsky. OWCP noted that Dr. Weiss did not properly apply the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations2 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
2

20 C.F.R. § 10.404.

3

making such a determination is a matter that rests within the sound discretion of OWCP.3 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).6 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).7 The sixth edition of the A.M.A., Guides also
provides that range of motion may be selected as an alternative approach in rating impairment
under certain circumstances. A rating that is calculated using range of motion may not be
combined with a diagnosis-based impairment and stands alone as a rating.8
ANALYSIS
OWCP accepted appellant’s claim for distal fibular fracture of November 6, 2009. An
x-ray obtained by Dr. Steinfield revealed a fracture of the lateral malleolus, nondisplaced
(closed). Copies of this x-ray were provided to appellant but the x-ray is not of record.
On October 17, 2012 appellant filed a claim for a schedule award. In a March 14, 2013
report, Dr. Weiss stated that he reviewed an x-ray report and MRI scan of the left ankle
performed on January 31, 2013 as well as the medical reports with regard to the films. He used
the sixth edition of the A.M.A., Guides to determine that appellant had a 16 percent impairment
of his left lower extremity. He found 13 percent impairment of the left leg based on a class 1 left
ankle distal fibula fracture (malleolar) with minimum motion deficit and grade modifiers of two
for physical examination and two for clinical studies. Dr. Weiss also rated three percent
impairment based on a class 1 moderate sensory deficit of the left medial plantar nerve, with
adjustments of two for functional history and two for clinical studies.
Dr. Slutsky disagreed with the impairment rating of Dr. Weiss. He stated that a left
fibular fracture was not supported in the medical record and disagreed with the grade modifiers
of Dr. Weiss. Dr. Slutsky noted that, if appellant had a left distal fibular fracture, it had healed
with no residuals. He rated a left lower extremity impairment of one percent based on Table
3

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

4

Ronald R. Kraynak, 53 ECAB 130 (2001).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
6

A.M.A., Guides 494-531.

7

Id. at 521.

8

L.B., Docket No. 12-910 (issued October 5, 2012).

4

16-2 for a class 1 soft tissue injury. Dr. Slutsky noted that Dr. Weiss rated appellant for left
medial plantar problems which were not accepted conditions. Based on the opinion Dr. Slutsky,
OWCP issued a schedule award for a one percent impairment of the left leg.
The Board finds that Dr. Slutsky’s report is insufficient to represent the weight of
medical evidence. The Board notes that he based his disagreement with the impairment rating by
Dr. Weiss as to the diagnosis of a left distal fibular fracture. Dr. Slutsky noted specifically that
he had no x-rays to review to confirm the diagnosis. The Board notes that the record makes
reference to several x-rays obtained of appellant’s left ankle. OWCP has accepted appellant’s
claim for a distal fibular fracture based on the reports in evidence, including the reports of
Dr. Steinfield, who diagnosed a fracture of the distal portion of the fibula. OWCP procedures
provide that when the medical adviser renders a medical opinion and does not use the statement
of accepted facts as the framework for forming his or her opinion, the probative value of the
opinion is diminished.9 Dr. Slutsky’s rating is of diminished value as it was not based on the
accepted left fibular fracture. The case will be remanded for further development of the medical
evidence.
The Board also notes that Dr. Weiss based his rating of 13 percent impairment to the left
lower extremity based on the left ankle distal fibular fracture and a 3 percent impairment based
on moderate sensory deficit left medial plantar. However, OWCP never accepted appellant’s
claim for a left medial plantar condition. A schedule award can be paid only for a condition
related to an employment injury. The claimant has the burden of proving that the condition for
which a schedule award is sought is causally related to his or her employment.10 Therefore,
Dr. Weiss’ rating is also deficient in that it is based, in part, on an unaccepted condition.
On remand, OWCP should obtain copies of the 2009 and 2013 x-rays for the record and
refer appellant for a second opinion examination and opinion on whether the accepted fracture
caused permanent impairment under the sixth edition of the A.M.A., Guides. After such further
development as deemed necessary, a de novo decision shall be issued.
CONCLUSION
The Board finds that the case requires development of the medical evidence as to
appellant’s left lower extremity impairment.

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(August 2, 2011); see also T.M., Docket No. 12-1654 (issued April 4, 2013).
10

Veronica Williams, 56 ECAB 367 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 11, 2013 is set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: July 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

